Order entered September 15, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00821-CR

                        BRENDA DELGADO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F15-76401-W

                                      ORDER

      The reporter’s record was filed October 11, 2019, and this appeal was

submitted on January 19, 2021. Missing from the reporter’s record is State’s

Exhibit 393, an interview with appellant, offered and admitted during trial.

      We ORDER court reporter Darline King to file a supplemental reporter’s

record containing a true and correct playable copy of State’s Exhibit 393 within

TEN DAYS of the date of this order.
      We DIRECT the Clerk to send a copy of this order to the Honorable Tracy

Holmes, Presiding Judge, 363rd Judicial District Court, to Darline King, official

court reporter, 363rd Judicial District Court, and to counsel for all parties.

                                               /s/    KEN MOLBERG
                                                      PRESIDING JUSTICE